Citation Nr: 0123330	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  96-45 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama

THE ISSUES

1.  Entitlement to service connection for hydradenitis 
suppurative of the groin and buttocks with postoperative 
residuals. 

2.  Entitlement to service connection for a disability 
manifested by hematuria. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  
INTRODUCTION


The veteran served on active duty from July 1973 to July 
1976.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Montgomery, Alabama, (hereinafter RO).  In June 
2001, the veteran was afforded a videoconference hearing 
pursuant to the provisions of 38 U.S.C.A. § 7107(e)(2) (West 
1991 & Supp. 2001).  During this hearing, the undersigned 
Board Member was located in Washington, D.C., and the veteran 
was located at the RO. 

The veteran's representative specifically indicated at the 
June 2001 hearing that the claim for service connection for 
the first disability listed on the title page on the basis of 
asbestos exposure was not part of the veteran's appeal.  
Thus, this matter is not within the jurisdiction of the 
Board.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2001); 
38 C.F.R. § 20.302 (2000).  
   

REMAND
 
There has been a significant change in the law during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)) became law.  Regulations implementing this law 
were also recently promulgated.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100 ; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  This development includes affording 
the veteran additional VA examinations.  First with regard to 
the claim for service connection for hydradenitis, while the 
veteran was recently afforded a VA skin examination in August 
2000, the report from this examination does not, as requested 
in a prior Board remand, contain a definitive opinion as to 
the relationship between the hydradenitis of the buttocks 
then shown and service, to include the degree to which this 
condition may have been aggravated by service.  Thus, as the 
Board is required to insure compliance with the instructions 
of its remands, the RO will be requested upon remand to 
obtain a more definitive medical opinion with regard to this 
mater.  Stegall v. West, 11 Vet. App. 268 (1998).  

Concerning the claim for service connection for hematuria, 
the veteran has yet to have been afforded a VA urological 
examination in connection with this claim that includes an 
opinion as to whether this condition, which the entrance 
examination clearly shows pre-existed service, was 
permanently aggravated during service.  Accordingly, the RO 
will be directed to schedule the veteran for a VA urological 
examination that includes such an opinion in connection with 
a review of the applicable records.  Also in this regard, 
reference was made at the June 2001 hearing to an appointment 
with a urologist to obtain such an opinion following this 
hearing, and the RO will be directed to obtain any clinical 
reports from this examination if it took place.  

Accordingly, this case is REMANDED for the following:

1.  Any pertinent VA or private clinical 
reports not already of record, to include 
the opinion from a urologist referenced 
at the June 2001 hearing, are to be 
obtained and associated with the claims 
file.  The veteran should be requested to 
assist in obtaining these records as 
necessary, and the claims file should 
contain documentation of the attempts 
made to obtain the records.  The veteran 
and his representative should also be 
informed of any negative results.  
38 C.F.R. § 3.159 (2000).  

2.  The veteran should be afforded a VA 
dermatologic examination that includes, 
following a review of the pertinent in-
service and post-service clinical 
records, an opinion as to the 
relationship, if any, between any 
hydradenitis currently demonstrated and 
the veteran's military service.  This 
opinion should also include, to the 
extent indicated by the record, a 
statement as to (1) whether the 
underlying pathology associated with any 
hydradenitis that pre-existed service 
increased in over-all severity during 
service and, (2) if so, whether such 
increase was beyond the natural 
progression of the disease.  The claims 
file should be made available to the 
examiner for review before the 
examination, and the report from this 
examination is to include references to 
pertinent clinical findings contained 
therein.   

3.  The veteran is to be scheduled for a 
VA urological examination that includes 
an opinion as to whether the underlying 
pathology associated with the hematuria 
that pre-existed service underwent a 
permanent increase in severity during 
service.  This opinion should reference 
the pertinent in-service and post service 
clinical findings concerning hematuria, 
to include the discussion contained in 
the reports from the May 1973 entrance 
examination and the private treatment 
rendered in June and July 1973.  The 
claims file should be made available to 
the examiner for review before the 
examination.  

4.  The RO must review the reports from 
these examinations and ensure that the 
information requested above is contained 
therein.  It should also ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a); are fully 
complied with and satisfied. 

5.  Thereafter, the RO should 
readjudicate the claims for service 
connection for hydradenitis suppurative 
of the groin and buttocks with 
postoperative residuals and for a 
disability manifested by hematuria.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


